Title: Henry Foxall to Thomas Jefferson, 12 October 1811
From: Foxall, Henry
To: Jefferson, Thomas


          
                  Respected Sir 
                   
                     George Town 
                     Octr 12–1811
             
		  The time that has Elapsd 
                  since since you last wrote me, and my silence on the Subject of the Stove, of which you sent me the pattern 
                     moddal must have caused you to suppose that I had neglected it all together—However I have made a pattern 
                     modal 
                     pattren therefrom and have cast two Stoves from the same—I have no doubt but your very high Opinion of their Utility will be fully realized—I have put one of them up in my Blacksmiths Shop—and Connected thereto a small length of pipe without its being attatched to a chimney—I find that a few Minuits with a small quantity of wood is Sufficient to give it a considerable heat, fare 
                  greater, with the same quantity of wood, then anything of the stove kind, I have ever been acquainted with—I have no doubt but the flue which I have connected to it, will be of great utility if properly used, but this must never be used untill the wood is intirely burned down to a Coal, and the smoke compleatly gone of—
          I have made the pattern for the Stove (the outsides thereof) of Square pannel work, I think it looks Neat tho plain—
                  Mr Whann Cashier of the Bank of Columbia has purchased one of them, and is now puting it up in the office of Pay and Deposite, in the Treasurey office—he says it
			 is neater then it would be, were it ornamented with figures—However my object was
			 first to assertain its usefulness, and whether I had hit, on the best size to make them, and what alteration on the pattern would be Necessary if any was required—These perticulars I thought it
			 best
			 first to assertain, before I went to too great expence in the pattern in as much as the Expence as it now stands was considerable, but I am much pleased to find that on trial I at present see no
			 Necessity to make any chaing or alteration, except one of a larger Size Might be preferable for a very large Room and in that case, I presume two of the present, would be better then one much
			 larger—
          The price I charge for them is $40—They amount to this sum at the common price of Castings of the same kind, adding the expence of Smith work in fitting them up,—thereto,—I will thank you to say if you wish one sent on to you; and if so, in what way would you like to have it sent—whether you have pipe suitable or can obtain it, or whether you would wish me to obtain it here if so, what length of straight pipe, and whether any Elbow pipe would be wanting—Your wishes in the above perticulars shall be promptly Complied with by
          Respected Sir Your Obliged & very humble Servt
                  Hen:y Foxall
        